The rule laid down in Ivy v. Clawson, 14 S. C., on page 272, approved; but where, in an action for foreclosure, the case, by consent, is put upon calendar 1, to be submitted generally to a jury, and the judge orders foreclosure and sale upon the force alone of the verdict, this court will not disturb the judgment on this ground.
2. The Circuit Court may order the sale to be made within six months from the date of the order. Chapter CXVI., Section 2, of General Statutes, page 536, has no application to this case.
3. Since the masters’ act of March 22d, 1878, (16 8tat. 609), all sales in the counties therein named, ordered by the court in equity cases, must be made by the master.
4. This action was by an assignee, and the Circuit judge excluded testimony offered by defendant as to the relationship between plaintiff and his assignor. Fraud in the original contract was alleged in the answer, but no charge was made against *617tbe plaintiff, and there was nothing in the case to show what relationship was meant. Held, that this court could not say that the-Circuit judge was in error.
September 12th, 1881.
W. M. Thomas, for appellant. W. E. Klein, contra.
5. The judge’s charge having probably induced the jury to believe that the assignee was not affected by the equities existing between his assignor and the defendant, a new trial was ordered. Opinion by
McGowan, A. J.,